         Case 1:20-cr-10119-DJC Document 48 Filed 10/30/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

       vs.
                                                    Case No. 20-CR-10119-DJC
(1) TREVEL BREWSTER and (2) TIMMY
HUNT,

                      Defendants.


                        JOINT INTERIM STATUS REPORT AND
                          REQUEST TO CANCEL HEARING

       Pursuant to Local Rule 116.5(b), the parties hereby file the following joint initial status

report prepared in connection with the interim status conference scheduled for November 3, 2020.

(1)     Automatic Discovery/Pending Discovery Requests

       The Government provided 1641 pages of automatic discovery, including several discs of
       audio and video recordings, on July 27, 2020.

(2)    Additional Discovery

       The Government anticipates producing a copy of Mr. Hunt’s phone extraction within the
       next week. The Government anticipates producing a copy of Mr. Brewster’s phone
       extraction when it is available.

(3)    Timing of Additional Discovery Requests

       With its July 27 production, the Government requested reciprocal discovery from the
       defendants; no such discovery has been produced at this time. There are no other
       discovery requests pending. Mr. Hunt was appointed new counsel one month ago, and
       there was a delay in the transfer of discovery from prior counsel to new counsel;
       accordingly, he requires more time to assess whether additional discovery is necessary.

(4)    Protective Orders

       The parties negotiated a Stipulated Discovery Protective Order, which was endorsed and
       entered by the Court on August 3, 2020 (Dkt No. 35).
         Case 1:20-cr-10119-DJC Document 48 Filed 10/30/20 Page 2 of 3




(5)    Pretrial Motions

       Mr. Brewster does not intend to file any pretrial motions under Fed. R. Crim. P. 12(b).

       Because his counsel is still in the process of reviewing discovery, Mr. Hunt has not yet
       determined whether he will file any pretrial motions under Fed. R. Crim. P. 12(b).

(6)    Expert Discovery

       The Government agrees to provide any expert witness disclosures 21 days prior to trial.
       The defendants agree to provide any expert witness disclosures 14 days prior to trial.

(7)     Defenses of Insanity, Public Authority, or Alibi

       Mr. Brewster does not presently intend to raise the defenses of insanity, public authority,
       or alibi, but reserves on the issue of alibi until discovery is complete. Mr. Hunt’s counsel
       has not yet made this determination.

(8)    Speedy Trial Act

       All of the time has been excluded from the first defendant’s arraignment on June 24, 2020,
       through the date of the interim status conference scheduled for November 3, 2020. The
       parties request that the time be excluded until the next status conference.

(9)    Plea Discussions

       The parties have not yet engaged in any plea discussions. The government anticipates
       that a trial would last approximately five days, though possibly longer given COVID-
       related delays.

(10)   Next Status Conference

       The defendants request a further interim conference in approximately 45 days (but not
       between December 16 and December 28, due to counsel unavailability), to allow time to
       review discovery, and to determine whether to file any pretrial motions. The parties request
       that the interim status conference, scheduled for November 3, 2020, be canceled.




                                                2
          Case 1:20-cr-10119-DJC Document 48 Filed 10/30/20 Page 3 of 3




Respectfully submitted,

 TREVEL BREWSTER                                      UNITED STATES OF AMERICA,

 By his attorney,                                     By its attorney,

 /s/ Thomas Kerner                                    ANDREW E. LELLING
 J. Thomas Kerner (BBO # 552373)                      United States Attorney
 240 Commercial St, Suite 5A
 Boston, Massachusetts 02109                          /s/ Elianna J. Nuzum
 thomas.kerner@comcast.net                            Elianna J. Nuzum
 617.720.5509                                         Assistant United States Attorney
                                                      John Joseph Moakley U.S. Courthouse
 TIMMY HUNT                                           One Courthouse Way, Suite 9200
                                                      Boston, MA 02210
 By his attorney,                                     elianna.nuzum@usdoj.gov
                                                      617.748.3100
 /s/ Joshua N. Ruby
 George W. Vien (BBO # 547411)
 Joshua N. Ruby (BBO # 679113)
 Donnelly, Conroy & Gelhaar, LLP
 260 Franklin Street
 Suite 1600
 Boston, MA 02110
 gwv@dcglaw.com
 jnr@dcglaw.com
 617.720.2880



                                 CERTIFICATE OF SERVICE

        Undersigned counsel certifies that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants.

                                               /s/ Elianna J. Nuzum
                                               Elianna J. Nuzum
                                               Assistant United States Attorney
Dated: October 30, 2020




                                                  3
